Exhibit 99.1 MANAGEMENT INFORMATION CIRCULAR Proposal for Unification of Dual Listed Company Structure NOTICE TO THOMSON REUTERS PLC SHAREHOLDERS THIS CIRCULAR IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. THE SECTION OF THIS CIRCULAR ENTITLED "DESCRIPTION OF UNIFICATION AND EXPLANATORY STATEMENT" COMPRISES AN EXPLANATORY STATEMENT IN COMPLIANCE WITH SECTION f you are in doubt as to the action you should take in connection with this circular or the proposals contained in it, you are recommended to seek your own financial advice immediately from your stockbroker, bank manager, solicitor, accountant or other independent financial advisor authorized under the Financial Services and Markets Act 2000, if you are taking advice in the United Kingdom, or from another appropriately authorized independent financial advisor if you are taking advice in a jurisdiction outside the United Kingdom. If you have sold or otherwise transferred all of your Thomson Reuters PLC ordinary shares, or entitlements thereto through Thomson Reuters PLC American Depositary Shares (“ADSs”), please send this circular together with the accompanying documents (other than any personalized forms of proxy) at once to the purchaser or transferee, or to the stockbroker, bank or other agent through whom the sale or transfer was effected, for transmission to the purchaser or transferee. However, these documents should not be forwarded or transmitted in or into any jurisdiction in which such act would constitute a violation of the relevant laws in such jurisdiction. If you have sold or otherwise transferred only part of your registered holdings of Thomson Reuters PLC ordinary shares, or entitlements thereto through Thomson Reuters PLC ADSs, please consult the stockbroker, bank or other agent through whom the sale or transfer was effected as to the action you should take. This circular should be read as a whole. Your attention is drawn to the unanimous recommendation of the Thomson Reuters board of directors that you vote FOR the Unification Resolution at the Thomson Reuters PLC General Meeting and FOR the Scheme at the Thomson Reuters PLC Court Meeting. For information on the actions to be taken in respect of the Thomson Reuters PLC Court Meeting and the Thomson Reuters PLC General Meeting, please see the "Action to be Taken and Voting Information" section of this circular. It is very important that Thomson Reuters PLC shareholders vote at these meetings so that the English Court can be satisfied that the votes cast constitute a fair representation of the views of Thomson Reuters PLC shareholders. The U.K. City Code on Takeovers and Mergers (the "Takeover Code") will not apply to Unification. The Takeover Code provides a number of protections for shareholders in relation to takeover offers for certain companies incorporated in, or connected with, the United Kingdom, the Channel Islands or the Isle of Man.Thomson Reuters Corporation is not, nor willit upon completion of Unification be, a company to which the Takeover Code applies. Thomson Reuters Corporation is subject to Ontario corporate and securities laws, including shareholder protection provisions in relation to takeover offers. See the "Summary of Certain Provisions of Ontario Corporate and Securities Laws ― Takeover Bids" section of this circular. NOTICE TO THOMSON REUTERS SHAREHOLDERS IN THE UNITED STATES Thomson Reuters Corporation is a corporation existing under the laws of the Province of Ontario, Canada and Thomson Reuters PLC is a public limited company registered in England and Wales. The solicitation of proxies and the transactions contemplated in this circular involve securities of a Canadian issuer and an English issuer and are being effected in accordance with Canadian and English corporate and securities laws. The proxy solicitation rules under the U.S.Securities Exchange Act of 1934, as amended, are not applicable to Thomson Reuters Corporation and Thomson Reuters PLC or this solicitation and, accordingly, this solicitation is not being effected in accordance with such rules. You should be aware that disclosure requirements under Canadian and English securities laws may be different from those requirements under U.S.federal securities laws. You should also be aware that requirements under Canadian and English corporate and securities laws may differ from requirements under U.S.corporate and securities laws relating to U.S.corporations. The enforcement by investors of civil liabilities under U.S.federal securities laws may be affected adversely by the fact that Thomson Reuters Corporation is incorporated under the laws of the Province of Ontario and Thomson Reuters PLC is registered in England and Wales and that some of their respective officers and directors are not residents of the United States and that a substantial portion of their respective assets may be located outside the United States. You may not be able to sue an Ontario corporation or an English company or their respective officers or directors in a Canadian court or an English court for violations predicated solely on the civil liability provisions of U.S.federal securities laws. It may also be difficult to compel an Ontario corporation or an English company and its affiliates to subject themselves to a judgment by a U.S.court. UNIFICATION HAS NOT BEEN APPROVED OR DISAPPROVED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON THE FAIRNESS OR MERITS OF UNIFICATION OR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS CIRCULAR.
